[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence       —  24 November 1993 Date of Application    —  29 November 1993 Date Application Filed —  17 December 1993 Date of Decision       —  22 November 1994
Application for review of sentence imposed by the Superior Court, Judicial District of Hartford/New Britain, at Hartford. Docket #93-140051T.
Terri E. Bayer, Esq., for the Petitioner.
Carl E. Taylor, Esq., for the State.
BY THE DIVISION
The petitioner pled guilty to the crime of Assault in the First Degree in violation of Conn. Gen. Stat. § 53a-59(a)(1). He was sentenced to a term of ten years to serve.
The petitioner was involved in a fight with another person when the victim tried to break up the altercation. During that attempted break-up of the fight the petitioner produced a knife and stabbed the victim in the stomach. As a result of the stab wound the victim suffered critical wounds to his kidney, bowel, intestine, pancreas and spleen. CT Page 12798
Counsel for the petitioner argued that all the parties involved in the fight were drinking and that the petitioner had no intent to commit the serious physical injuries suffered by the victim. Basically the situation got out of control according to counsel. Noting to the panel that the petitioner had a minor criminal record and that he was a family man that has been helping his stricken mother out, counsel felt the sentence should be decreased. It was indicated to the division that the petitioner has had anxiety attacks that affect his optic nerve. Those attacks are lessening the sight of the petitioner. Counsel wanted the panel to note that the petitioner is a working man and that if released he will work to reimburse the victim for his out of pocket medical expenses.
The petitioner when he spoke to the panel stressed his lack of an extensive criminal record and that he was sincere on his offer to pay back the victim restitution for his medical expenses.
The attorney for the state emphasized the prior assaultive record of the petitioner and asked the panel to affirm the court's sentence.
When reviewing a sentence this court is bound by Practice Book § 942. Looking at the petitioner's criminal history, the nature of the crime with its serious injuries this panel finds the sentence imposed to be fair, proportionate and appropriate.
THE SENTENCE IS AFFIRMED.
Norko, J.
Klaczak, J.
Stanley, J.
Norko, J., Klaczak, J., and Stanley, J., participated in this decision.